DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/12/2021 has been entered. Claims 17-18 were cancelled. Claims 1-16 and 19-20 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(a) rejections.  
Response to Arguments
Applicant’s arguments filed on 02/12/2021, with respect to the rejection(s) of claim(s) 1-16 and 19-20 under 35 U.S.C. 103 as being unpatentable over Sathian et al. (U.S. Pre-Grant Publication No. 2007/0154338) in view of Farineau et al. (U.S. Pre-Grant Publication No. 2015/0098802) have been fully considered and are persuasive. Specifically, the examiner acknowledges the abovementioned references do not teach claimed second truncated gap portion having a second length greater than the sum of the length of first truncated gap portion and the third truncated gap portion. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Stargardter (U.S. Patent No. 4,076,455) teaching the abovementioned feature shown in annotated figure 4 below.

    PNG
    media_image1.png
    276
    446
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stargardter (U.S. Patent No. 4,076,455) in view of Farineau et al. (U.S. Pre-Grant Publication No. 2015/0098802), hereinafter “Farineau”.

As per claim 1, Stargardter discloses a turbine rotor with plurality of blades comprising: an inner rim (16); a plurality of adjacent rotor blades (12; figure 2) extending radially outward from said inner rim (as shown; figure 2); a shroud segment (26) integrally coupled to each of said plurality of adjacent rotor blades (as shown; figure 2), thereby forming a plurality of adjacent shroud segments (as shown; figure 2); and  a gap between each of said adjacent shroud segments, said gap comprising a first truncated gap portion having a first length and extending from a first side of the turbine blade, a second truncated gap portion having a second length and extending from a second side of the turbine blade opposite the first side of the turbine blade, and a third truncated gap portion having a third length and extending from the first truncated gap portion to the second truncated gap portion (see annotated figure 4 below), wherein the second length is greater than the sum of the first length and the third length (as shown; figure 4), and said gap has a geometry that facilitates interlocking said plurality of adjacent shroud segments when a torsional force is applied to said plurality of adjacent rotor (the gap has a z-shaped geometry that facilitates interlocking of adjacent shroud segments; figure 4) .


    PNG
    media_image1.png
    276
    446
    media_image1.png
    Greyscale

However Stargardter does not teach wherein the rotor is a blisk. 
Farineau is an analogous art in that Farineau teaches a turbine rotor. Farineau teaches wherein the rotor is a blisk (paragraph [0003]). Farineau further teaches that blisks have better stress capacity than traditional dovetail blades (paragraph [0003]), such as Stargardter’s dovetail construction.
Therefore, in order to improve the stress capacity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Stargardter’s rotor blades as a blisk, using the techniques taught by Farineau, because as Farineau teaches, blisks have better stress capacity than traditional dovetail blades (Farineau; paragraph [0003]). 

As per claim 2, Stargardter in view of Farineau discloses the turbine blisk in accordance with claim 1. Stargardter further discloses wherein said gap defines a plurality of complementary side wall pairs between each of said adjacent shroud segments, each of said plurality of (the adjacent wall pairs at shrouds 26 are at oblique angles; figure 4).

As per claim 3, Stargardter in view of Farineau discloses the turbine blisk in accordance with claim 2. Stargardter further discloses wherein at least one of said plurality of complementary side wall pairs comprises side walls that are in frictional contact when the torsional force is applied to said plurality of adjacent rotor blades (forming Z-notch; figure 4).

As per claim 4, Stargardter in view of Farineau discloses the turbine blisk in accordance with claim 2. Stargardter further discloses wherein at least one of said plurality of complementary side wall pairs comprises side walls that extend substantially perpendicularly relative to a centerline of each of said plurality of adjacent rotor blades (the side walls are extending in the radial direction, i.e., perpendicular relative to the centerline; figure 2).

As per claim 5, Stargardter in view of Farineau discloses the turbine blisk in accordance with claim 1. Stargardter further discloses wherein said gap defines a distance between each of said adjacent shroud segments selected as a function of at least one of a length of said plurality of adjacent rotor blades or a predetermined rotational speed of said turbine blisk (the gap inherently has a dimension proportional to the length of rotor blades; figures 1, 6).

As per claim 6, Stargardter in view of Farineau discloses the turbine blisk in accordance with claim 1. Stargardter further discloses wherein said gap defines at least one of a zero gap or an interference fit between said adjacent shroud segments (as shown; figure 4).

(as shown; figure 4).

As per claim 8, Stargardter discloses a power generation system comprising: a source of working fluid; and a turbine coupled downstream from said source of working fluid (gas turbine engine, i.e., having a source of working fluid and a turbine; column 3, lines 60-62), wherein said turbine comprises a turbine rotor with plurality of blades comprising: an inner rim (16); a plurality of adjacent rotor blades (12; figure 2) extending radially outward from said inner rim (as shown; figure 2); a shroud segment (26) integrally coupled to each of said plurality of adjacent rotor blades (as shown; figure 2), thereby forming a plurality of adjacent shroud segments (as shown; figure 2); and  a gap between each of said adjacent shroud segments, said gap comprising a first truncated gap portion having a first length and extending from a first side of the turbine blade, a second truncated gap portion having a second length and extending from a second side of the turbine blade opposite the first side of the turbine blade, and a third truncated gap portion having a third length and extending from the first truncated gap portion to the second truncated gap portion (see annotated figure 4 below), wherein the second length is greater than the sum of the first length and the third length (as shown; figure 4), and said gap has a geometry that facilitates interlocking said plurality of adjacent shroud segments when a torsional force is applied to said plurality of adjacent rotor blades (the gap has a z-shaped geometry that facilitates interlocking of adjacent shroud segments; figure 4).
However Stargardter does not teach wherein the rotor is a blisk. 
Farineau is an analogous art in that Farineau teaches a turbine rotor. Farineau teaches wherein the rotor is a blisk (paragraph [0003]). Farineau further teaches that blisks have better stress capacity than traditional dovetail blades (paragraph [0003]), such as Stargardter’s dovetail construction.
(Farineau; paragraph [0003]). 

Claim 9 contains all the same limitations as presented in claim 2 and is rejected as above.
Claim 10 contains all the same limitations as presented in claim 3 and is rejected as above.
Claim 11 contains all the same limitations as presented in claim 4 and is rejected as above.
Claim 12 contains all the same limitations as presented in claim 7 and is rejected as above.

Claims 13-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sathian (U.S. Pre-Grant Publication No. 2007/0154338), in view of Farineau et al. (U.S. Pre-Grant Publication No. 2015/0098802) and Stargardter (U.S. Patent No. 4,076,455).

As per claims 13, 19 and 20, Sathian discloses a method of manufacturing a turbine rotor with plurality of blades comprising: defining an inner rim (blade platform shown; figure 1); defining a plurality of adjacent rotor blades (102; figure 1) extending radially outward from said inner rim (as shown; figure 1); defining a shroud segment (108) integrally coupled to (as shown; figure 1) each of said plurality of adjacent rotor blades (102), thereby forming a plurality of adjacent shroud segments (a plurality of adjacent shrouds 108 shown; figure 1); preforming a pair-of preformed inserts (402; figure 6), the pair of inserts including opposing first (as shown; figure 6); wherein the gap comprises a first truncated gap portion having a first length and extending from a first side of the turbine blade, a second truncated gap portion having a second length and extending from a second side of the turbine blade opposite the first side of the turbine blade, and a third truncated gap portion having a third length and extending from the first truncated gap portion to the second truncated gap portion (see annotated figure 6 below), and said gap has a geometry that facilitates interlocking said plurality of adjacent shroud segments when a torsional force is applied to said plurality of adjacent rotor blades (as shown, the shroud forms a z-notch shaped gap capable of interlocking the adjacent shroud segments when torsional force is applied; figure 6).

    PNG
    media_image2.png
    447
    750
    media_image2.png
    Greyscale

However Sathian does not teach wherein the rotor is a blisk and a method of manufacturing a turbine blisk, said method comprising: providing a solid billet of material; defining an inner rim from the solid billet of material; defining a plurality of adjacent rotor blades from the solid billet of material, the plurality of adjacent rotor blades extending radially outward (claim 13), removing material from the solid billet of material by at least one of computer numerical control milling, electro-chemical machining, or electrical discharge machining (claim 19), and wherein providing the solid billet of material comprises one of forging the solid billet and casting the solid billet (claim 20).
Farineau teaches a method of manufacturing a turbine blisk, said method comprising: providing a solid billet of material; defining an inner rim from the solid billet of material; defining a plurality of adjacent rotor blades from the solid billet of material, the plurality of adjacent rotor blades extending radially outward from the inner rim; 4275394-1 defining a shroud from the solid billet of material (see paragraph [0006]), removing material from the solid billet of material by at least one of computer numerical control milling, electro-chemical machining, or electrical discharge machining (see paragraph [0021]), wherein providing the solid billet of material comprises one of forging the solid billet and casting the solid billet (see paragraph [0021]).
Farineau further teaches that blisks have better stress capacity than traditional dovetail blades (paragraph [0003]), such as Saito’s dovetail construction.
Therefore, in order to improve the stress capacity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Sathian’s rotor blades as a blisk, using the techniques taught by Farineau, including forging and machining solid billet of material, because as Farineau teaches, blisks have better stress capacity than traditional dovetail blades (Farineau; paragraph [0003]). 
Stargardter is an analogous prior art in that it deals with gas turbine engine blade. Stargardter teaches a first truncated gap portion having a first length and extending from a first side of the turbine blade, a second truncated gap portion having a second length and extending from a second side of the turbine blade opposite the first side of the turbine blade, and a third (see annotated figure 4 below). 
The original disclosure of the instant application is silent of any criticality to the claimed dimension or the shape. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the shape of Sathian’s shroud to incorporate Stargardter’s shroud geometry having a second length dimension greater than the sum of the first and third length since there is no criticality in the claimed shape and it only requires routine skill in the art to change the shape. 

As per claim 14, Sathian, in view of Farineau and Stargardter, discloses the method in accordance with Claim 13. Sathian further discloses wherein said gap defines a plurality of complementary side wall pairs between each of said adjacent shroud segments (three gap portions formed by complementary side wall pairs; figure 6), each of said plurality of complementary side wall pairs extending at oblique angles relative to each other (as shown; figure 6).

As per claim 15, Sathian, in view of Farineau and Stargardter, discloses the method in accordance with Claim 14. Sathian further discloses wherein defining the plurality of complementary side wall pairs comprises extending at least one of the plurality of complementary side wall pairs substantially perpendicularly relative to a centerline of each of said plurality of adjacent rotor blades (the side walls are extending in the radial direction, i.e., perpendicular relative to the centerline; figure 1).

As per claim 16, Sathian, in view of Farineau and Stargardter, discloses the method in accordance with Claim 13. Sathian further discloses wherein defining the gap comprises selecting a distance between each of the plurality of adjacent shroud segments as a function of (the gap inherently has a dimension proportional to the length of rotor blades; figures 1, 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boegli et al. (U.S. Pre-Grant Publication No. 2005/0042092) also teaches wherein the length of the second gap is greater than the sum of the first and third gap portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745